Title: To John Adams from Jeremy Belknap, 24 January 1795
From: Belknap, Jeremy
To: Adams, John



Dear Sir
Boston Jany 24 1795

I thank you for your favour of the 16th recd this day. It is a great pleasure to me to find that none of the Gentn. of Congress in the years 1779 & 80 remember any such thing as Dr K has asserted.  Our present Govr who was then a delegate says the same—I shall ask Mr Gerry when I see him—& shall wait with as much patience as the nature of the subject will admit for your farther communications.
Since I wrote to you on this subject I have been again wounded by an unmerited reflection on our Country from the pen of the late Secy of War; and have tho’t it my duty by the advice of 2 or 3 judicious friends, publickly to detect his mistake.  In the Centinel of this date you may see my address signed with my initials.  It is certainly well intended & I hope will be well received. I mean to be a fair antagonist & therefore beg you to deliver him the enclosed (if he should be at Phila) after you have read & sealed it.
I thank you for the memoir on weights & measures—one Copy Shall be delivered to the Secy of the Academy.  It is not improbable that some of our dablers in the Apocalypse may set down the new Standard of weights & measures as “the mark of the beast” if “no man is to buy or sell” but by that Standard. But how they will contrive a decimal division of 666 I know not.
I should not think it strange if the French in their rage for decimals should make a reform in the Zodiac as well as in the calendar and reduce the signs to ten, corresponding to their ten months.  In that case the Lion must be rejected as an emblem of monarchy.  The ram and the bull will be deemed aristocrats—& possibly the Goat unless he Should serve as an emblem of Liberty.—The scales will probably be retained for their equality, & the twins & fishes for the sake of Fraternity. The virgin I suppose will be united with the Waterer to make her prolific & the motley figure of the Archer may with some propriety be called Marat or represent the Jacobins.
Will you be so good as to tell me whether the President when he sent a proclamation for Thanksgiving to one Governor expected that it would be reinforced by his authority & that of the Council? We have now 2 proclamations handed to us to be read in public—one is distributed by the Marshal of the district—the other having the order of Govr & Council at the top by the Sheriff!  The latter is printed by Adams & Larkin at the Expense (I suppose) of the State!
I am, Dear Sir, with great Esteem & respect / your obliged friend & hble servt
Jeremy Belknap